29 F.3d 637
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Joel STRATE, Defendant-Appellant.
No. 93-50622.
United States Court of Appeals, Ninth Circuit.
Submitted June 10, 1994.*Decided June 22, 1994.

1
Before:  FARRIS, O'SCANNLAIN and TROTT, Circuit Judges


2
MEMORANDUM**


3
Joel Strate appeals his sentence for possession of an unregistered Sten 9 millimeter machine gun in violation of 26 U.S.C. Sec. 5861(d).  We have jurisdiction pursuant to 18 U.S.C. Sec. 3742 and 28 U.S.C. Sec. 1291.


4
For the reasons set forth in United States v. Walker, No. 93-50621 (9th Cir.1994), we reject Strate's argument that his sentence violates the ex post facto clause.  The district court correctly sentenced him under the November 1, 1992 Sentencing Guidelines.


5
AFFIRMED.



*
 The panel unanimously finds this case appropriate for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3